DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “surface of the metal substrate.” The limitation is indefinite, because it is not clear whether the limitation is limited to the surface of the metal substrate itself or whether the limitation is extended to a surface of a film or coating deposited on the metal substrate. Although an ordinary reading would normally require the actual surface of the metal substrate, Claim 7 recites “washing the surface of the metal substrate that is coated,” suggesting that Applicant could be using the term “surface of the metal substrate” to have a meaning broader than an ordinary reading (e.g. one that includes a coating on a surface of a metal substrate).
Claims 3-8 are rejected as depending from rejected Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0349073) in view of Nakamura (JP 2008-111154) and Furukawa et al. (US 2008/0003446).
Regarding Claim 1, Sun et al. (US’073) teach an aerosol-deposition coating method for plasma-resistant coating (Abstract; [0004, 0012]), including steps of a) subjecting a surface of the metal substrate to mirror surface finishing so that a surface roughness (Ra) of the metal substrate is less than 0.2 microinch (0.005 micron) [0018]; b) fixing the metal substrate with a coating nozzle aimed at the substrate [0019]; and c) forming a coating layer by spraying a transport gas and a coating powder onto the surface of the metal substrate using the coating substrate using the coating nozzle (Fig. 1; [0016]), wherein a metal substrate includes aluminum [0017]. While US’073 teaches aiming a nozzle at the substrate, it fails to teach specifically a substrate facing a coating nozzle. Nakamura (JP’154) teaches an analogous aerosol-deposition-coating method for plasma-resistant coating, the method comprising: (a) subjecting a surface of the metal substrate to mirror-surface finishing so that a surface roughness (Ra) of the metal substrate is less than 10 micron [0012-0013, 0019]; (b) fixing the metal substrate (base material 5) facing a coating nozzle (aerosol discharge nozzle 2) (Fig. 1; [0016]); and (c) forming a coating layer by spraying a transport gas and a coating powder ( e.g. alumina (Al2O3), zirconia, titania, silicon nitride) onto the surface of the metal substrate using the coating nozzle [0008]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’073 to fix the metal substrate so that it faces a coating nozzle, because JP’154 suggests this configuration in order to aim coating material at a substrate.
	The combination of US’073 in view of JP’154 fails to teach a step of removing impurities from a metal substrate. It was conventional at the time of invention to wash a metal substrate before coating it. For example, Furukawa et al. (US’446) teach pretreating a metallic substrate, including an aluminum  substrate [0058], by washing or polishing (among other possible treatments), either alone or in combination, before coating it [0060, 0095, 0124]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of combination of US’073 in view of JP’154 by washing the metal substrate to remove impurities, because it was conventional at the time of invention to wash metal substrates before coating, because US’446 suggests washing a metal substrate before coating, and because it is obvious to wash a substrate to remove impurities/ contaminants to control quality of a product.
Regarding Claim 3, both US’073 and JP’154 suggest polishing, and US’446 suggests that both polishing and washing can be pretreatments. The combination of US’073 in view of JP’154 and US’446 fails to teach an order of polishing and washing. It would have been obvious to modify the process of the combination of US’073 in view of JP’154 and US’446 by washing the metal substrate after polishing in order to remove any residue or contaminants that might have been left by the polishing process.
Regarding Claim 4, both US’073 [0011] and JP’154 [0016-0017] teach vacuumizing an inside of a chamber of an aerosol-deposition-coating device.
Regarding Claim 5, US’073 teaches a coating powder including oxides and more specifically Y2O3  and Al2O3 [0022].
Regarding Claim 6, US’073 teaches a coating layer thickness between 10 and 50 microns [0035].
Regarding Claim 7, the combination of references fails to teach washing the surface of a coated product. It was conventional at the time of invention to wash an object to clean it (i.e. remove contaminants). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of references by washing the surface of a coated product, because it is obvious to wash an object to clean it (i.e. remove contaminants).
Regarding Claim 8, because the process of Claim 1 which results in a plasma-resistant coating layer is obvious and the plasma-resistant coating layer is an expected result of the process, the claimed plasma-resistant coating layer is also obvious.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2014/0349073) in view of Nakamura (JP 2008-111154), and Furukawa et al. (US 2008/0003446) as applied to Claim 1 above, and further in view of Jeong et al. (WO 2017/116130).
Regarding Claim 7, the combination of US’073 in view of JP’154 and US’446 fails to teach washing a coated metal surface. Jeong et al. (WO’130) teach a method for coating a substrate with a plasma-resistant coating, including oxides (e.g. yttria) and fluorine compounds (yttrium oxyfluoride) (p. 4, lines 160-162), and in addition suggests washing the coating to remove foreign substances or impurities (p. 2, lines 175-177; p. 19, line 793 to p. 20, line 796). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’073 in view of JP’154 and US’446 by washing the coated surface of the metal substrate, because WO’130 suggests washing a coating to remove contaminants.
Response to Arguments
Applicant’s claim amendment, filed 23 June 2022, with respect to the rejection(s) of claim(s) 1 and 3-8 under 35 USC 103 as unpatentable over JP’154 in view of US’446 and US’686 have been fully considered and overcome the previous rejections.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendment.
In response to Applicant’s arguments concerning advantages of Applicant’s method of forming layers with aerosol deposition (Remarks, pp. 5-7), the combination of references suggests similar methods and properties as shown in the rejections herein. Additionally, Applicant’s argument concerning thickness of 100 micron or greater (Remarks, p. 5, last paragraph) is not relevant to Applicant’s claimed invention which includes a range of thickness less than 100 micron (Claim 6).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712